DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is directed to a stable pharmaceutical batch of a salt of treprostinil prepared reacting crude treprostinil with a base.  Claims 2 and 6 comprise an additional limitation directed to reacting the salt with an acid to produce a free acid treprostinil.  The free acid is outside of the scope of claim 1 because claim 1 is limited to a salt and free acid is not a salt.  In this sense the claims lack antecedent basis because the product of claims 2 and 6 is not within the scope of claim 1.

1-9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 comprises the following limitations: “is prepared by a method providing a starting batch of treprostinil…”.  The limitation unclear because steps recited (alkylation, hydrolysis, contacting with a base) are the only steps in the method or if additional steps can be included.  In other words is it a method “comprising” or a method “consisting of”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 2, 27 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Moriarty et al (JOC, 2004, 69, 1890-1902).
Moriarty teaches preparation of treprostinil wherein the method comprises alkylation of benzindene triol and hydrolysis of the resulting product (page 1895, Scheme 4, compounds 34 to 35 to 7; Page 1902, preparation of compounds 35 and 7).  Regarding purification of treprostinil Moriarty teaches preparing aqueous potassium salt of treprostinil as a hydrolysis reaction product.  Moriarty further teaches diluting the salt with water and extracting with ethyl acetate.  Moriarty teaches that this process removed impurities (page 1902, top of column 2).  After extraction with ethyl acetate the aqueous layer is acidified to pH 2-3 and extracted with ethyl acetate.  The organic layer is then treated with charcoal and concentrated in vacuum to yield crude treprostinil as an off white solid.  The product is then crystallized to provide a pure sample of treprostinil.
The claim is interpreted as a product by process claim the product being defined by the lower level of impurities in the final product compared to the crude.  The 441g of crystalized treprostinil meets the limitations set forth in the claims.  The crystalized product has fewer impurities than the crude product for 2 reasons.  1) Moriarty performs an extraction of the crude solution and states that the step removes impurities and 2) crystallization is a purification technique by which impurities are reduced.

Claim(s) 10 and 25 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Moriarty et al (JOC, 2004, 69, 1890-1902).
Moriarty teaches discloses a process for making treprostinil comprising:
(a) alkylating a benzindene triol, (b) hydrolyzing the product of step (a) and forming a solution of treprostinil which is then made into a salt of treprostinil through contact with KOH (claimed step (c)).  Moriarty teaches that forming the salt and subsequently performing an extraction with ethyl acetate removes impurities (page 1902 right column).  Moriarty proceeds to treat the salt with HCl and making treprostinil which is further purified by crystallization to provide 441g of 99.7% pure treprostinil. (page 1902)
Interpretation of claimed step (c):
Step (c) comprises a limitation: wherein forming of the salt of step (c) reduces one or more impurities.  In view of the wherein clause, Examiner is interpreting the salt formation step to include an additional step that removes the impurities from the solution.  One skilled would understand that the mere step of reacting an acid and a base to form a salt does not in itself remove anything from the solution.  An additional purification step, such as the extraction utilized by Moriarty, would be required to remove impurities from the solution.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim 6, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriarty et al (JOC, 2004, 69, 1890-1902).
Moriarty teaches preparation of a 441g batch of crystalized treprostinil with purity of 99.7% (page 1902 right column).  
Moriarty fails to teach preparation of a pharmaceutical product comprising a carrier and a therapeutically effective amount of treprostinil.
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to prepare a pharmaceutical product comprising therapeutically effective amount of treprostinil and a carrier.  Treprostinil is a known therapeutic and one would be motivated to prepare a pharmaceutical product in order to administer treprostinil to patients in need of treatment. 


Claim 1, 3-5, 7, 11 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriarty et al (JOC, 2004, 69, 1890-1902) in view of Phares et al (WO 2005/007081).
Moriarty teaches preparation of treprostinil wherein the method comprises alkylation of benzindene triol and hydrolysis of the resulting product (page 1895, Scheme 4, compounds 34 to 35 to 7; Page 1902, preparation of compounds 35 and 7).  Regarding purification of treprostinil Moriarty teaches preparing aqueous potassium salt of treprostinil as a hydrolysis reaction product.  Moriarty further teaches diluting the salt with water and extracting with ethyl acetate.  Moriarty teaches that this process removed impurities (page 1902, top of column 2).  After extraction with ethyl acetate the aqueous layer is acidified to pH 2-3 and extracted with ethyl acetate.  The organic layer is then treated with charcoal and concentrated in vacuum to yield crude treprostinil as an off white solid.  The product is then crystallized to provide a pure sample of treprostinil.
Ascertaining the difference
Moriarty fails to teach preparation of treprostinil diethanolamine from treprostinil.
Secondary reference
	Phares teaches preparation of treprostinil diethanolamine salt by dissolving treprostinil acid and treating it with diethanolamine (page 22).  On pages 39-40 Phares teaches that treprostinil can be synthesized using the process that comprises alkylation and hydrolysis (see step “l” on page 40).  Phares further teaches two polymorphs of the diethanolamine salt and discloses their moisture sorption/desorption data (figure 22).  In Example 5, page 82, Phares teaches clinical studies with treprostinil diethanolamine.  
Obviousness
	One skilled in the art would have found it obvious to prepare a treprostinil diethanolamine salt from treprostinil obtained using the synthetic method of Moriarty.  Phares teaches the method of Moriarty as a method of obtaining treprostinil.  In forming the diethanolamine salt Phares would inherently form a product that has fewer impurities than the crude product of the alkylation - hydrolysis reaction.  It is inherent that one or more impurities would be lowered in the diethanolamine salt because all of the limitations directed to the process by which the salt is prepared are met.  The required steps set forth in claim 1 are: providing a batch of treprostinil prepared by alkylation followed by hydrolysis and 2 contacting treprostinil with a base.  Phares meets all of the above steps.  On page 40, Phares details a step a method of preparing treprostinil that comprises alkylation and hydrolysis and on page 22 Phares teaches contacting treprostinil with diethanolamine.  Since the steps to prepare treprostinil diethanolamine are the same it is inherent that the properties of the product are the same.
Regarding the limitation directed to 2.9 grams:
Phares does not teach how much diethanolamine salt was prepared.  Phares teaches that the diethanolamine salt safety profile was consistent with the safety profile of Remodulin which is the marketed sodium salt of treprostinil which has therapeutic utility (page 85, paragraphs 1 and 2).  In view of the safety of the diethanolamine salt one skilled in the art would have found it obvious to prepare a larger batch of treprostinil diethanolamine with an expectation that the product would have acceptable safety profile.
	Claim 1 and claims dependent on claim 1 are interpreted as product by prosses claims.  The product, a salt of treprostinil, is defined as having fewer impurities from alkylation – hydrolysis steps than the crude product of those steps.  The interpretation includes pure treprostinil diethanolamine because the pure compound will have less impurities from the alkylation – hydrolysis than the crude.  Examiner is interpreting “fewer” to encompass no impurities.  Phares does not teach impurities from alkylation-hydrolysis steps being present in the crystalized treprostinil diethanolamine.  Examiner is therefore interpreting the crystal form disclosed by Phares to meet the limitations directed to product purity.  The motivation to prepare a batch that is at least 2.9 grams has already been discussed above.

Claim 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriarty et al (JOC, 2004, 69, 1890-1902) in view of Phares et al (WO 2005/007081).
Scope of prior art
The teachings of Moriarty and Phares are discussed above.
In addition to above teachings Phares teaches administering treprostinil diethanolamine to multiple patients which represents preparation of a pharmaceutical product from a batch.  Phares does not teach storing treprostinil diethanolamine at ambient temperature prior to preparing the individual doses.  However, Phares does teach stability of the treprostinil diethanolamine polymorph B which was tested at ambient temperature (page 89).  On page 88 Phares teaches minimal weight loss up to 100degC of polymorph B.  In view of the properties disclosed for treprostinil diethanolamine, one would have found it obvious to store it at ambient temperature prior preparation of individual doses with an expectation that minimal loss of product would be observed.

Allowable subject matter
Claim 26 is not rejected under 35 USC 102 or 35 USC 103.  Claim 26 comprises storing a salt of treprostinil prepared my method of claim 10 and then acidifying the salt to form treprostinil.  While Moriarty teaches forming the salt and acidifying to form treprostinil, Moriarty does not teach storing the salt at ambient temperature prior to acidification.  There is no motivation to modify the process of Moriarty to include the step of storing the salt at ambient temperature as Moriarty does not teach a Potassium salt of treprostinil is more stable than the free acid form of treprostinil.


                                                                                                                                                                                       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,478,410. Although the claims at issue are not identical, they are not patentably distinct from each other because.  Claim 1 of the ‘410 patent differs from the instant claims in that it lists preparation of 2.9grams of treprostinil salt while the instant claims do not comprise a limitation directed to amount of salt formed.  In that sense the instant claims are broader in scope than claims of ‘410 as they allow of preparation of amounts smaller than 2.9 grams.  With exception of the amount the claims are the same.

Claims 1-11 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,593,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘066 patent are directed to a pharmaceutical composition comprising treprostinil or a salt thereof prepared by the same method detailed in the claims under examination.  ‘066 does not comprise a limitation directed to amount of treprostinil product in the composition, however one would have found it obvious to prepare said composition in a desired amount in order to prepare individual doses for administration to patients.  The process of instant claims 10, 11, 25 and 26 is found in claims 8 and 10 ‘066.

Claims 1-11 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14 of U.S. Patent No. 8,497,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘393 patent in claim 14 discloses the instantly claimed product, while claim 9 is directed to a product prepared by the same steps as recited in the instant claims.  One skilled in the art would have found it obvious to carry out the process of claim 9 on a scale sufficient to produce numerous individual doses for administration to subjects in need of treatment.  

	Claims 10, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,242,305. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘305 patent are directed to a process for making treprostinil wherein the method comprises alkylation, hydrolysis, contacting with a base and subsequently acidifying to produce treprostinil.  The same steps are involved in the instantly claimed method.  While ‘305 fails to recite 2.9-gram batch, one skilled in the art would have found it obvious to carry out the method of the ‘305 patent on a scale sufficient to produce enough product to separate into individual doses for administration.

Conclusion
Claims 1-28 are pending
Claims 12-23 are withdrawn
Claims 1-11 and 24-28 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628